Exhibit 10.24
 
AMENDMENT NO. 2
TO
CONVERTIBLE PROMISSORY NOTE
 


This Amendment No. 2 to the Convertible Promissory Note (this "Amendment") is
executed as of August 1, 2011, by Sanomedics International Holdings, Inc., a
Delaware corporation (the “Maker”); and CLSS Holdings, LLC ("Holder") to amend
the Convertible Promissory Note dated December 7, 2009 (as amended) of the Maker
in favor of the Holder (the "Note").


The Maker and the Holder desire to amend the Note and further agree as follows:


1.           Capitalized Terms.  Except as expressly provided in this Amendment,
all capitalized terms used in this Amendment have meanings ascribed to them in
the Note and those definitions are incorporated by reference into this Note.


2.           The definition of “Maturity Date” set forth in the initial
paragraph of the Note shall be deleted and the following shall be substituted
therefor:


“The “Maturity Date” shall be the earlier of: (i) an Event of Default (as
defined herein); and (ii) August 1, 2012.”


3.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against the party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.  This Amendment shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all the parties reflected hereon as the signatories.


4.           Third Parties.  Except as specifically set forth or referred to
herein, nothing herein express of implied is intended or shall be construed to
confer upon or give to any person other than the parties hereto and their
permitted successors or assigns, any claims, rights, remedies under or by reason
of this Amendment.


5.           Governing Law.  This Amendment shall be governed and construed in
accordance with the laws of the State of Florida applicable to agreements made
and to be performed entirely within such State and the federal laws of the
United States of America, without regard to the conflict of laws rules thereof.




IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
set forth above.


 
 

Sanomedics International Holdings, Inc.,         By: /s/ Keith Houlihan   Name:
Keith Houlihan   Title: President and by resolution of the members of the Board
of Directors               CLSS Holdings, LLC         By: /s/ Craig Sizer  
Name:    Craig Sizer   Title:    President


 

